WOODS, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
if valid, this patent must be held to embrace any form of construction which, in respect to the elements of the claims, shall be substantially like or equivalent to any of the forms shown in the drawings. “The reflecting principle,” says the specification, “may be carried out iu many other ways which, will be obvious to stove manufacturers.” As illustrated in Figs. 1, 2, and 3, the invention will include any stove so constructed that the light passing through a door or window of mica will strike upon and be reflected into the room from a polished surface upon any part of the stove, or from a reflector attached to the stove. Ás illustrated by Figs. 4 and 5, it will include any stove with a reflector so adjusted with reference to an opening filled with mica as to turn into the room the transmitted light. The claims contemplate that the mica shall be located above or over the fire pot, but that is accidental merely, and constituí es no essential feature of the mechanism; no more than does “the vertical section” inclosing the fire pot, which in other claims is described as “substantially vertical.” If good for anything, the claims are the same as if for a stove with an opening filled with mica or other translucent material, so placed that light from the interior of the stove passing through the opening will strike upon a reflector attached to the stove or upon a polished part of the stove, and be reflected into the surrounding space. The patent is for a mechanism, and not for a design; and whether the location of the opening be on the top or side or bottom of the stove, if only light from the interior pass through it, the difference of location cannot affect the character of the mechanism, which, manifestly, will embody the invention as much when found in one part of the stove as another. Practically, the patent covers results rather than the means of producing them. It is not pretended that the manufacturers of stoves, of whatever form, old or new, have not the right to polish them outside and inside if they please, and also have the right to put in them ad libitum openings filled with mica. There could be no invention in doing so; but, if this patent is good, it will be infringed if, by chance or design, a stove of any pattern be so constructed that a ray of light through a piece of mica will strike opon a reflecting surface attached to or con-stituí ing a part of the stove. For instance, the laundry stove of Green, as shown in design patent ISTo. 101, lias two in turned surfaces related to each other as the parts of an hourglass. For the purpose of utilizing the light in the stove to illuminate the room, the owner or maker of that stove may rightfully insert in the lower inturned surface a piece of mica; but, once he does it, he is an infringer of this patent, because the light will strike upon the opposite surface above, and be reflected. In other words, in that form of stove a plate of mica cannot be used iu the part next over the fire pot, unless, by the use of dead black paint or otherwise, the upper opposite surface be made and kept nonrefLect-ing. The same is true of the many varieties of stoves on the project*466ing or overhanging parts of which, whether polished for the purpose or not, the light passing through mica plates may strike and be reflected. Without going further into the details of the discussion, it is enough to refer to the fireplace heater of James Spear, as illustrated in a catalogue published in 1884 at Philadelphia. Around that heater is a frame, of which the catalogue says: “The frame is large and full nickel plated, has a concaved surface, and extends back some distance, catching the light from the mica windows, and acts as a reflector, casting the light and heat into the room.” In this device the inturning is on horizontal instead of vertical lines, and the reflection, of course, is from that part of the frame which is adjacent to the side of the heater; but the mica is placed between the reflector and the fire, and the objection that “there is no provision of an inturned mica section and reflector serving in any manner to reflect the rays of light and heat from the upper surface of the fire pot” is without force upon the question of patentability. Nothing was lacking to the Spear device to fulfill that condition but to put a mica window in the upper part, which was already inturned and capped with a reflector in proper place. To do that certainly could not have been invention. It may be remarked that the “reflecting principle” and the mechanism involved in this patent have long been exemplified in the ordinary forms of lamps and glass chimneys, and the reflectors and shades used in connection therewith.
There is a degree of credit due to one who explores out of the way or hidden places, and brings to the light and to the uses of civilization, as “abandoned experiments,” the discoveries of others, whose genius was itself a disqualification for the achievement of practical success; but it is certainly no part of the intention of the patent law to foster attempts to appropriate and monopolize things of commonplace character, and of familiar use, on the ground that, though frequently employed even in patented devices, they have not been claimed as inventions, and their uses and benefits exploited. The obvious need not be explained. The decree below is reversed, with costs, and with direction to dismiss the bill.